286 S.W.3d 273 (2009)
STATE of Missouri, Respondent,
v.
Eric A. SHARP, Appellant.
No. WD 69272.
Missouri Court of Appeals, Western District.
July 7, 2009.
William J. Swift, Columbia, MO, for appellant.
Shaun J. MacKelprang, Dora A. Fichter, Jefferson City, MO, for respondent.
Before DIVISION THREE: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM.
Eric Sharp appeals his convictions for forcible rape and conspiracy to commit murder. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the circuit court's judgment of convictions.
AFFIRMED. Rule 30.25(b).